Citation Nr: 1538293	
Decision Date: 09/08/15    Archive Date: 09/18/15

DOCKET NO.  13-15 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss including as due to Agent Orange exposure.

2.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD) including as due to asbestos, Agent Orange, and lead exposure.

3.  Entitlement to service connection for a skin condition including as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse.


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1958 to July 1962.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 

In April 2015, the Veteran testified via videoconference in a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

Evidence has been received subsequent to the final consideration of the claim by the RO.  The substantive appeal was filed in May 2013 and the Veteran has not requested initial review of that evidence by the agency of original jurisdiction (AOJ).  38 U.S.C. § 7105(e)(1) (West 2014) (permitting Board to initially review evidence, without waiver or remand, where substantive appeal was filed after February 2, 2013, and the Veteran has not requested AOJ review).  In addition, the Veteran submitted a waiver of AOJ review of the newly submitted evidence in July 2015.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for COPD is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.



FINDINGS OF FACT

1. In July 2015, the Board issued a decision remanding the claim of entitlement to service connection for COPD and denying entitlement to service connection for bilateral hearing loss and a skin disability. 
 
2.  Prior to the July 2015 Board decision, the Veteran submitted additional evidence in July 2015 which was not associated with the claims file at the time of that Board decision.

3.  The weight of the evidence is against a finding that the Veteran's currently-diagnosed bilateral hearing loss either began during or was otherwise caused by his military service.

4.  The weight of the evidence is against a finding that the Veteran's currently-diagnosed skin condition either began during or was otherwise caused by his military service.


CONCLUSIONS OF LAW

1. The July 2015 Board decision addressing the issues of entitlement to service connection for bilateral hearing loss, COPD, and a skin disability is vacated.  38 U.S.C.A. § 7104(a)  (West 2014); 38 C.F.R. § 20.904 (2015).

2.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).

3.  The criteria for service connection for a skin disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Order to Vacate

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a)  (West 2014); 38 C.F.R. § 20.904 (2015).

Here, the Board issued a July 10, 2015 decision remanding the Veteran's claim of entitlement to service connection for COPD and denying entitlement to service connection for bilateral hearing loss and a skin disability.  In early July 2015, the Veteran had submitted to the RO additional evidence regarding the bilateral hearing loss claim.  Although this evidence was not associated with the claims file at the time of the July 10, 2015 Board decision, it was in the possession of VA and the Veteran was entitled to review of the evidence by the Board prior to making its decision.  Therefore, the July 2015 Board decision is vacated.

II.  Duties to Notify and to Assist

The Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In April 2015, the Veteran had a hearing before the undersigned Veterans Law Judge in which he and his witness provided testimony and argument on the issues currently on appeal.  The undersigned Veterans Law Judge specifically addressed the legal criteria relevant to the Veteran's claims and asked questions as to symptomatology, medical treatment, and the existence of any private medical opinions or other evidence that would help the Veteran's claim.  Neither the Appellant, nor his representative, has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has either identified any prejudice in the conduct of the Board hearing.  The Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that any error in notice provided during the hearing constitutes harmless error.

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In the instant case, notice was provided to the Veteran on multiple occasions, including in July 2012 and December 2012.  The contents of the notice letters fully comply with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Board concludes that VA satisfied its duties to notify the Veteran.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013).

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO associated with the claims file the Veteran's service treatment records, private treatment records, and VA treatment records.  The Veteran has not identified any relevant records aside from those that are already in evidence.  So, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.

VA also satisfied its duty to obtain medical examinations.  In September 2012 and February 2015, VA provided the Veteran with medical examinations with respect to his hearing loss and skin condition, respectively.  The examinations and opinions are adequate as the VA examiners reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran, and provided adequate discussion of relevant symptomatology.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).

The Veteran has argued that the audiologist's opinion is inadequate.  The Board disagrees.  Specifically, the Veteran contends that the rationale offered for the opinion improperly relies on the discharge examination showing normal hearing and that the conclusion that there was no threshold shift during service is not definitively demonstrated by the evidence of record.  

The report must be viewed as a whole.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate); Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).  Doing so, the Board finds that the examiner's conclusion is not improperly based solely on normal hearing at discharge and that the examiner's finding that it is more likely than not that there was no threshold shift during service is supported by the available medical evidence.  The examiner noted post-service noise exposure, the Veteran's occupational specialty during service, and the lack of any evidence suggesting decreased audio acuity during service.  The claims file, which the examiner reviewed, also contains evidence that the Veteran did not complain about and was not diagnosed with any hearing loss until many years after his active service.  The audiologist's opinion and rationale are adequate, if not ideal.

The Veteran's representative also argued at the April 2015 Board hearing that the February 2015 VA opinion regarding the etiology of the Veteran's skin condition is inadequate.  He argued that the opinion was based, in part, on an in-service diagnosis of poison ivy, but that the Veteran is able to pick poison ivy without developing a rash.  Therefore, the argument goes, the in-service diagnosis must have been in error and the opinion is inadequate because it relies on an erroneous in-service diagnosis.  Again, the report must be viewed as a whole.  Acevedo, 25 Vet. App. at 294.  

The VA physician who provided the opinion accurately noted in recounting the in-service medical record that the diagnosis was provisional rather than definitive (e.g. "Imp: Poison ivy ?").  In addition, the physician's etiological opinion relies on the fact that the condition, an apparent allergic reaction possibly due to poison ivy, had completely resolved by separation.  Therefore, even if the Veteran is correct that he is immune to poison ivy (an assertion for which there is no medical evidence, only anecdotal evidence), it does not undercut the physician's conclusion that the acute allergic reaction completely resolved and is unrelated to the current skin condition.  Viewing the opinion in the context of the entire record, the Board finds it adequate.

In conclusion, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issues on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

II.  General Legal Principles

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value.

Provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Further, where the veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service or diagnosis within the presumptive period after service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).  The Veteran's diagnosed skin conditions include purpura NOS.  Idiopathic hemorrhagic purpura is included in the list of chronic diseases under 38 C.F.R. § 3.309(a), so, giving all benefit of the doubt to the Veteran, the Board will apply the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology to the claim of entitlement to service connection for a skin condition.

Sensorineural hearing loss is encompassed by the list of chronic diseases under 38 C.F.R. § 3.309(a).  See M21-1MR, Part III.iv.4.B.12.a. (noting "other organic diseases of the nervous system" includes sensorineural hearing loss and tinnitus).  Therefore, the Board will also apply the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology in analyzing the Veteran's claim with respect to bilateral hearing loss.

Agent Orange

The Veteran has claimed that exposure to herbicide agents (e.g. Agent Orange) caused or contributed to one or more of his current disabilities.

Diseases associated with exposure to certain herbicide agents (e.g. Agent Orange) during the Vietnam era will be considered to have been incurred in service.  38 U.S.C.A § 1116(a)(1).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  Neither sensorineural hearing loss nor any of the Veteran's diagnosed skin conditions are listed as one of the diseases associated with herbicide exposure.  See 38 C.F.R. § 3.309(e); see also  Institute of Medicine of the National Academies, Veterans and Agent Orange: Update 2012, Table S-1 (2014) (listing "Hearing loss" among the conditions in the section "Inadequate or Insufficient Evidence to Determine an Association").  The presumptions are not applicable.

The failure of the Veteran to establish entitlement based on the Agent Orange presumption does not necessarily end the Board's discussion.  See 38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2010) (the availability of service connection on a presumptive basis does not preclude consideration of service connection on a direct basis); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (Radiation Compensation Act does not preclude a Veteran from establishing service connection with proof of actual direct causation).  Veterans may still be found to have been directly exposed to Agent Orange or other herbicides if the veteran served in a location where herbicides were tested and stored.

The evidence is against finding that the Veteran was exposed to herbicide agents during his active service.  The Veteran did not have active service of a type or in an area that would qualify him for the presumption of herbicide exposure.  See, e.g., 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii) and (iv).  While the Veteran alleges he was exposed to chemicals that he believes were herbicide agents, he specifically testified that he did not know what was in the leaking barrels.  See April 2015 Board Hearing Tr. at p. 22 ("Q: ...[Y]ou didn't know what was in the barrels?  A.  No.  Q.  Can you describe the barrels?  A.  No, they were 55 gallon barrels, uh, black with a snap lid on them.").

Information provided by the Department of Defense (DoD) on Herbicide Tests and Storage outside of Vietnam, when compared with the Veteran's personnel records, reveals that the Veteran was not stationed at any site that tested or stored herbicide agents (e.g. Agent Orange).  See List of Herbicide Test and Storage Sites at:  (http://www.publichealth.va.gov/docs/agentorange/dod_herbicides_outside_vietnam.pdf).  Specifically, the Veteran was stationed at Lackland AFB (Texas), Columbus AFB (Mississippi), Charleston AFB (South Carolina), and Ben Guerir AB (Morocco).  None of these locations are on the list of test or storage sites.  Therefore, the weight of the evidence is against finding that the 55 gallon drums to which the Veteran was exposed contained herbicide agents.

The Board finds the Veteran was not exposed to herbicide agents, therefore discussion of direct service connection based on exposure to herbicide agents is not warranted on the facts of this case.  However, the Board will consider direct service connection for the claimed conditions as due to or as etiologically related to other alleged in-service events or injuries.  Combee, 34 F.3d at 1043-45.




Bilateral Hearing Loss

The Veteran claims that his current bilateral hearing loss is due to exposure to noise from jet engines.  Specifically, he claims that, as an administrative specialist, he worked in a wooden building "two blocks from the flight line right where the B-52's and 135's would bank and they would be just deafening."  April 2015 Board Hearing Tr. at p. 4.

Service connection for hearing loss shall only be established when hearing status, as determined by audiometric testing, meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.

On the authorized audiological evaluation in September 2012, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
65
60
65
LEFT
25
35
55
60
60

Speech audiometry revealed speech recognition ability of 80 percent in the right ear and of 80 percent in the left ear.  Therefore, the Veteran has a bilateral hearing disability for VA compensation purposes.  See 38 C.F.R. § 3.385.

The Veteran's service treatment records do not indicate that he was diagnosed with or treated for symptoms of sensorineural hearing loss during service. See May 1962 Report of Medical Examination (documenting hearing thresholds of -5db to 10db at all tested frequencies from 500 Hz to 4000 Hz); Hensley, 5 Vet. App. at 157 ("the threshold for normal hearing is from 0 to 20db, and higher threshold levels indicate some degree of hearing loss").   Unfortunately, the entrance examination does not include audiometric testing, so it is impossible to conclusively determine the presence or absence of a threshold shift.  The Board recognizes this lack of testing at entrance entitles the Veteran to a heightened consideration of the benefit of the doubt.  See, e.g., Washington v. Nicholson, 19 Vet. App. 362, 370-72 (2005) (holding heightened duties to assist and to consider the benefit of the doubt apply where service treatment records are missing through no fault of the claimant); 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

However, the entrance exam does indicate normal hearing based on whispered voice test and, as noted, there were no complaints of or other indications of sensorineural hearing loss during service.  In addition, the evidence establishes that the Veteran worked in construction after service and did not notice any decreased audio acuity until many years after service.  See, e.g., April 2015 Board Hearing Tr. at p. 16 (indicating hearing loss first noticeable roughly 20 to 25 years ago, i.e. in the late 1980s or early 1990s).

Private medical records from the 1990s contain the first documentation of hearing loss.  See October 1995 Private Treatment Note (indicating mild to moderate sensorineural hearing loss in both ears, but right greater than left; thresholds at roughly 20 to 40db in the ranges from 500 to 4000 Hz).  The medical evidence is consistent with the Veteran's testimony that the onset of any symptoms or diagnosable hearing loss came several decades after his discharge from active service.  Therefore, the Board finds that chronic sensorineural hearing loss did not manifest during his service or within one year after service and that entitlement to service connection on the basis of continuity of symptomatology is not warranted.

Moreover, the Board gives some probative weight to this delay in onset, particularly given the intervening noise exposure (both occupational and recreational) as documented by the VA examiner. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that the Board is entitled to consider a delay in seeking treatment and reporting symptoms).

The Board acknowledges the Veteran has submitted for consideration his belief that his hearing disability was caused by in-service noise exposure and/or exposure to toxic chemicals.  While the Veteran is competent to report (1) symptoms observable to a layperson (e.g. decreased hearing); (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, the Board need not find a lay Veteran competent to render opinions regarding the etiology of a medical condition.  Davidson, 581 F.3d 1313, 1316 (Fed. Cir. 2009); King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012).  The Board finds that the etiological opinions of this Veteran, who lacks relevant medical training and whose opinions address a complex acoustic and medical history which includes post-military exposure to high-risk noise and delayed onset of symptoms, are not competent evidence of the etiology of the Veteran's hearing loss.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The September 2012 VA examination addresses the etiology of the Veteran's hearing disability.  The VA examiner reviewed the Veteran's service treatment records, medical history, and subjective reports of hearing loss and noise exposure.  The VA examiner noted the Veteran's statements regarding his exposure to the noise of aircraft during his active service, that the Veteran did not have a hearing disability on separation, and that the Veteran had some post-military noise exposure.  Based on these facts, the results of audiometric testing, the examiner's medical expertise, and review of relevant medical literature, the VA examiner concluded that the Veteran's hearing loss was not caused by or the result of military noise exposure.

The Board finds the VA examiner's etiological opinion to be competent and credible evidence of the etiology of his bilateral hearing disability.  As already discussed, the Board finds that the VA examination opinion is adequate.  While the Veteran's representative points out that it is theoretically possible that the Veteran had perfect hearing at entrance (i.e. thresholds of -10db), there is no evidence to support that finding and, more importantly, the examiner concluded based on all the evidence (including the nature of the exposure, the described circumstances of the noise exposure, and the exit examination) that it was less likely than not that the Veteran experienced a threshold shift during service.  The Board finds the examiner's reasoning and analysis warrants assigning the opinion significant probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The VA examiner's opinion is also supported by the absence, in the record, of any complaint regarding hearing loss for many years following the Veteran's separation from service.  See Maxson, 230 F.3d at 1333.

In July 2015, the Veteran submitted a medical opinion from a physician whose area of practice is "Family Practice."  The physician opined that the Veteran's bilateral hearing loss "can be attributed to chemical exposures experienced while in service" and that noise, infection, and the treatment of the in-service infection "are also contributing factors."  The physician did not discuss the results of any audiological examinations (in-service or post-service), did not discuss the VA examiner's contrary opinion, did not discuss post-service noise exposure, and did not discuss the delay of roughly 30 years between the Veteran's active service and the onset of noticeable hearing loss.  

The physician's rationale relies heavily on statements regarding the effects of toxicants on the nervous system generally and purported "strong research to support the correlation of ototoxicity...to toxicants exposure", but cites only the Veterans and Agent Orange: Update 2012 as support for the various assertions.  As noted above, the Update 2012 concludes that, contrary to the physician's assertion, the available epidemiologic literature is, at best, inconclusive.  See Institute of Medicine of the National Academies, Veterans and Agent Orange: Update 2012, 802-804 (2014) (discussing lack of studies suggesting a link between hearing loss and exposure to toxic chemicals).  Additionally, the physician's opinion with respect to toxicity is based her assumption of "repeated exposure to Toxicants in the form of Agent Orange", but the Board has determined that the greater weight of the evidence is against finding this Veteran had any such exposure.  

In summary, the opinion contains little rationale other than the discussion of Agent Orange exposure (which is factually inaccurate) and fails to address pertinent factors (post-service noise exposure; 30-year delay in onset) suggesting no nexus.  The Board assigns the July 2015 opinion very little probative weight.  See Nieves-Rodriguez, 22 Vet. App. at 304.

While there is some medical evidence both for and against finding a causal nexus between the Veteran's active service and his current hearing loss disability, the evidence against finding any such etiological link is more convincing and entitled to greater weight.  Owens, 7 Vet. App. at 433; Nieves-Rodriguez, 22 Vet. App. at 304.  The Board concludes that there is no etiological link between the Veteran's current bilateral hearing disability and his active service.

Accordingly, after considering the evidence of record in its entirety, the Board concludes that the preponderance of the evidence is against the claim for service connection for bilateral hearing loss.  Thus, the benefit of the doubt rule does not apply, and the Veteran's claim is denied.  See 38 U.S.C.A. § 5107 (West 2014).

Skin Condition

The Veteran also claims entitlement to service connection for a skin condition, diagnosed as purpura NOS, urticarial, and hemosiderin staining.  He claims that the condition is related to a rash documented in 1960 in his service treatment records and is related to exposure to Agent Orange.  As noted above, the evidence is against finding any exposure to herbicide agents such as Agent Orange.

An in-service rash and a current skin condition are documented, so the determinative question with respect to this claim is whether there is a causal nexus between the in-service injury or disease and the current condition.  See Shedden, 381 F.3d at 1167.

The Board acknowledges the Veteran's belief that his current condition is etiologically related to the documented in-service rash.  However, as noted above, the Board need not find a lay Veteran competent to render opinions regarding etiology of a medical condition.  Davidson, 581 F.3d at 1316; King v. Shinseki, 700 F.3d at 1344-45.  The Board finds that the etiological opinions of this Veteran, who lacks relevant medical training and whose opinions address a complex medical history which includes, as will be discussed, an in-service rash that resolved and delayed onset of post-service symptoms, are not competent evidence of the etiology of the Veteran's current skin condition(s).  See Jandreau, 492 F.3d at 1377.

For this reason, the Board will examine the medical evidence of record relating to etiology which consists largely of the February 2015 VA examiner's opinion.

The VA examiner reviewed the evidence of record, including the service treatment records and the post-service medical records, and concluded that the Veteran's current skin condition "is less likely than not (less than 50 percent probability) due to his skin rash noted in service."  She explained that there is "no evidence" to associate the Veteran's rash shown on neck and face in 1960 with the current Purpura or Hemosiderin.  The examiner relied, in significant part, on the fact that the treatment for the rash involved only calamine lotion which is primarily to relieve itching, that it resolved with no further visits to the clinic, and that the separation examination found the Veteran's head, neck, upper extremities, feet, lower extremities, and skin to be normal.  The examiner also noted that the first medical evidence of a post-service skin condition is in 1978 private treatment records where the Veteran sought treatment for generalized urticarial (hives).  The examiner also reviewed the medical literature and noted that it showed no relationship between the current "RA/purpura/generalized urticarial" and the in-service contact dermatitis.

The Board assigns this opinion probative value.  See Nieves-Rodriguez, 22 Vet. App. at 304.

In addition, the Board finds that there was a delay between the Veteran's discharge and the onset of symptoms.  While the Veteran has suggested the condition began during his active service and has existed continuously since then, the available evidence is strongly against any such finding.  As the examiner noted, in-service records document the rash but then are silent for any further complaints.  Moreover, the Veteran's May 1962 separation examination explicitly noted that the Veteran did not have a skin condition and that his head, neck, hands/arms, and feet/legs were normal.  The Veteran's wife also submitted a statement in which she indicates that she and the Veteran started dating in 1963, married in 1965, and "[t]hat's when I noticed he'd occasionally get rashes on his arms and legs."  Other evidence similarly indicates an intermittent problem.  See September 1978 Private Treatment Note ("c/o hives started approx. 1 hr ago...just started itching and broke out in hives for no reason").  The Board finds that this delayed onset provides some probative value against finding an etiological relationship between any in-service injury or disease and his later-diagnosed condition.  See Maxson, 230 F.3d at 1333.

The record contains no competent opinions in favor of finding an etiological link between the Veteran's active service and his current skin condition.  

The Board acknowledges that, in his hearing testimony, the Veteran testified that a physician told him:  "you should go check with VA...It's basically the same thing as Agent Orange you got on your legs."  April 2015 Board Hearing Tr. at 23.  However, the reported opinion was not written down, so there is no rationale for the Board to examine, the opinion as reported is uncertain, and the Veteran could not identify the physician who allegedly provided this opinion.  Also, importantly, the Board has found that the Veteran was not exposed to herbicide agents (e.g. Agent Orange), so the factual underpinnings of the opinion are inaccurate.  The Board assigns the reported opinion no probative value.  See Nieves-Rodriguez, 22 Vet. App. at 304.

The Veteran has been accorded ample opportunity to furnish medical and other evidence in support of his claim, but he has submitted no competent medical evidence contrary to the findings of the VA examiner.  See 38 U.S.C.A. § 5107(a).  The Board concludes that there is no etiological link between the Veteran's current skin condition and his active service.

Accordingly, after considering the evidence of record in its entirety, the Board concludes that the preponderance of the evidence is against the claim for service connection for a skin condition.  Thus, the benefit of the doubt rule does not apply, and the Veteran's claim is denied.  See 38 U.S.C.A. § 5107 (West 2014).


ORDER

The July 10, 2015 Board decision addressing the claims of entitlement to service connection for COPD, bilateral hearing loss, and a skin disability is vacated.

Entitlement to service connection for bilateral hearing loss including as due to Agent Orange exposure is denied.

Entitlement to service connection for a skin condition including as due to Agent Orange exposure is denied.


REMAND

The Veteran, through his representatives, has requested that the COPD claim be remanded due to the alleged inadequacy of his January 2013 VA examination (including the January 2013 oral addendum to that opinion).  The Board finds remand is appropriate to obtain an adequate opinion.

In making this determination, the Board notes that, in July 2015, the Veteran submitted a positive nexus opinion from a private physician.  The Board finds that remand is still appropriate as the private opinion is entitled to little probative weight due to unestablished factual assumptions and a limited rationale.  See Nieves-Rodriguez, 22 Vet. App. at 304.  The physician states that "[r]ecords also reflect exposure to asbestos", but there are no such records.  Exposure to asbestos remains an open question and one for which the Board seeks medical evidence, if possible, to corroborate alleged asbestos exposure.  While the physician states that "[t]he effect of all noted toxicants has been well documented", it is not clear to what toxicants the physician is referring, particularly where the same opinion letter relies on exposure to "unknown toxicants."  The physician also fails to cite to any medical literature or to discuss any relevant clinical data, diagnostic tests, or findings on physical examination that would support her conclusion that exposure to toxicants "undoubtedly...had to some degree a deleterious effect."  Her opinion appears primarily to be based on her assumption that the Veteran was exposed to toxicants and the general principle that toxicants are likely to have a deleterious effect on health.  The Board finds remand is appropriate to resolve lingering medical questions that must be resolved, to the extent possible, in order to issue an adequately informed decision on the Veteran's claim.  See Douglas v. Shinseki, 23 Vet. App. 19, 26 (2009) (holding that "the Secretary . . . has an affirmative duty to gather the evidence necessary to render an informed decision on the claim").

Where, as here, VA has undertaken to provide an examination, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The January 2013 VA examination and resulting opinions are inadequate.  As the Veteran notes, the original report contains a conclusion and rationale that conflict.  This inconsistency was resolved when the RO contacted the examiner by telephone and documented the examiner's clarification that she meant to express a negative opinion.  In many cases, such clarification would be sufficient, but here there other inconsistencies and lack of support for the conclusions offered.  First, the original rationale for the negative nexus opinion was:

"Chest discomfort" does not constitute a medical diagnosis.  There is no medical evidence to support this claim.

Of course, as the examiner had documented in her report, the Veteran has a current diagnosis of COPD.  Her clarification was framed in terms of COPD, but does not provide any reasoning behind her conclusions that the COPD was not related to the chest discomfort in service and is not related to asbestos exposure.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (an adequate medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Bare conclusions, particularly where the original conclusion was misstated and the original rationale had no basis in the record, do not suffice.

In addition, the results of the imaging studies performed for the examination included the impression:  "Findings consistent with chronic interstitial lung disease change."  The examiner did not check the box indicating a current diagnosis of chronic interstitial lung disease, but provided no reason or rationale explaining why the only diagnosis offered was COPD or otherwise addressing the significance of those findings.  To be clear, the Board does not find that a diagnosis of chronic interstitial lung disease has been established; rather, a discussion of the imaging study and associated "impressions" would be helpful to the Board in resolving the medical issues in this case, particularly in the context of allegations of exposure to asbestos.

The Veteran has suggested that the examiner erred by not requesting that the pulmonologist she consulted perform a CT test to determine whether the Veteran has emphysema.  See January 2015 VA Form 646.  The Board will not require the performance of any particular test as such considerations are, generally at least, medical judgments that the Board is not competent to make.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

The examiner also did not discuss any medical literature supporting her conclusions.  After the examination, the Veteran submitted medical literature indicating the medical plausibility of his claim that, even if COPD has been caused by smoking (a proposition supported by a treating VA pulmonologist's June 2000 opinion and the VA examiner's opinion), exposure to asbestos may aggravate the condition beyond its normal progression.  The examiner provided no aggravation opinion and, given the Veteran's January 2015 VA Form 646, that issue has been raised by the record.  38 C.F.R. § 3.310.

Again, the Board does not find that the Veteran was, in fact, exposed to asbestos, but requests that the VA examiner discuss whether there is medical data that supports finding that the Veteran was exposed to asbestos and, assuming so, whether that exposure has aggravated his COPD and/or any other diagnosed respiratory condition.

For these reasons, the Board finds the January 2013 VA examination, including the oral addendum opinion, to be inadequate.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  After conducting any additional development deemed necessary, the entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) should be reviewed by the examiner who examined the Veteran in the past (a new examination is not required, unless the prior examiner is not available or it is deemed needed).  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any necessary testing should be accomplished.

After reviewing the record and performing any examination and/or testing of the Veteran deemed necessary, the examiner should address the following:

a.  Identify the appropriate diagnosis/es for each of the Veteran's respiratory disabilities.

b. Are there medical findings that are either for or against the proposition that the Veteran was exposed to asbestos?

c. For each of the Veteran's current respiratory disabilities identified in (a), is it at least as likely as not (probability of at least 50 percent) that the respiratory disability either began during or was otherwise caused by his military service, including alleged exposure to asbestos, lead paint, or unspecified chemicals?

d.  If the examiner provides a negative response to (c), is it at least as likely as not (probability of at least 50 percent) that alleged exposure to asbestos during his active service aggravated (worsened) the respiratory disability?

The examiner should specifically comment on:
* the prior diagnoses of COPD and possible chronic interstitial lung disease contained in the Veteran's medical records; 
* the relevance, if any, of the medical literature attached to the Veteran's January 2015 VA Form 646 with respect to her findings and opinions.  

The examiner must provide a complete rationale for any opinion expressed that is based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner must explain why this is so and note what, if any, additional evidence would permit an opinion to be made.
 
2. After completing the above, and any other development deemed necessary, readjudicate, based on the entirety of the evidence, the Veteran's claims of entitlement to service connection for a respiratory disability.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


